VIA EDGAR May 21, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln Life Variable Annuity Account N (“Registrant”) and The Lincoln National Life Insurance Company (“Depositor”) File No. 333-193273; Pre-Effective Amendment No. 1 (“Amendment”) Ladies and Gentlemen: The Lincoln National Life Insurance Company filed the above-referenced Amendment to the Registration Statement on May 16, 2014. Pursuant to Rule 461 under the Securities Act of 1933, The Lincoln National Life Insurance Company, in its capacity as Depositor for the Registrant, and Lincoln Financial Distributors, Inc., in its capacity as Principal Underwriter, respectfully request that the effective date of the Amendment be accelerated and that the amended Registration Statement be declared effective on May 21, 2014, or as soon as possible thereafter. Please contact Scott C. Durocher, Esquire at 860-466-1222 with any questions or comments regarding this request. Sincerely, The Lincoln National Life Insurance CompanyLincoln Financial Distributors, Inc. (Depositor)(Principal Underwriter) /s/ Stephen R. Turer/s/ Noreen T. Fitzpatrick By:Stephen R. TurerBy:Noreen T. Fitzpatrick Vice PresidentVice President, Financial Institutions Group The Lincoln National Life Insurance CompanyLincoln Financial Distributors, Inc.
